Exhibit 10.1

 



CHANGE IN TERMS AGREEMENT

 

 



 

 

Borrower: Applied Optoelectronics, Inc. Lender: East West Bank   13139 Jess
Pirtle Blvd.   Loan Servicing Department   Sugar Land, TX 77478   9300 Flair
Drive, 6th Floor       El Monte, CA 91731

 



 

 

 

Principal Amount: $22,000,000.00 Date of Agreement: October 5, 2016

 

DESCRIPTION OF EXISTING INDEBTEDNESS. The Promissory Note dated January 26, 2015
for Loan Number [***] in the original Principal Amount of $22,000,000.00, along
with any and all subsequent Change In Terms Agreements.

 

DESCRIPTION OF CHANGE IN TERMS.

 

The draw down period is hereby extended from July 31, 2016 to September 30,
2016.

 

The section entitled "Conversion to Term Loan" is hereby amended and restated as
follows:

 

CONVERSION TO TERM LOAN. On the Draw Down Maturity Date, the section entitled
"Line of Credit" is hereby deleted and the outstanding principal balance as of
the Draw Down Maturity Date shall be converted to a (64) month term loan, with
principal and interest payments due monthly amortized over three hundred (300)
months. The first principal and interest payment is due on October 26, 2016 and
will continue on the same day of each month thereafter. The final principal and
interest payment is due on January 26, 2022 (the "Term Loan Maturity Date") and
will include all unpaid principal and all accrued and unpaid interest.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

APPLIED OPTOELECTRONICS, INC.

 

 

By: /s/ Stefan John Murry

Stefan John Murry, Vice President of Applied
Optoelectronics, Inc.

 

 

 

